BBICKELL, C. J.
When a promissory note, or other written instrument, is offered in evidence under the plea of *94set-off, or other plea in bar, tbe execution or assignment thereof can be put in issue only by a replication verified by affidavit. — Code of 1876, § 8037. If such replication is not filed, the execution or assignment thereof is an admitted fact, for all tbe purposes of tbe trial. That- a promissory note purporting to be signed by tbe maker with a mark only, and which is not attested, is tbe matter of the plea, is not an exception to the statute.— Wimberly v. Dallas, 52 Ala. 196.
Eeversed and remanded.